FILED
                             NOT FOR PUBLICATION                            JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSCAR FLAVIANO SALGADO-                          No. 07-70332
OCAMPO,
                                                 Agency No. A078-102-065
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Oscar Flaviano Salgado-Ocampo, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Khan v. Holder, 584 F.3d 773, 776

(9th Cir. 2009), and we deny the petition for review.

      Salgado-Ocampo does not challenge the agency’s determination that his

conviction for violating Wash. Rev. Code § 9A.44.083 constitutes aggravated

felony sexual abuse of a minor under 8 U.S.C. § 1101(a)(43)(A). Salgado-

Ocampo’s contention that his conviction qualified for treatment under the Federal

Juvenile Delinquency Act and should not have been used to sustain the charge of

removability is foreclosed by Vargas-Hernandez v. Gonzales, 497 F.3d 919, 922-

23 (9th Cir. 2007).

      Respondent shall serve a copy of this disposition on Salgado-Ocampo at his

last known address.

      PETITION FOR REVIEW DENIED.




                                          2                                 07-70332